Case: 5:18-cr-00094-PAG Doc #: 220 Filed: 04/12/19 1 of 2. PageID #: 1854




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 United States of America,                     )       CASE NO. 5:18 CR 94
                                               )
                        Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
                Vs.                            )
                                               )
 Donte L. Gibson,                              )       Order
                                               )
                        Defendant.             )



        This matter is before the Court upon Defendant’s Motion for Independent Testing of

 Alleged Controlled Substances (Doc. 215). The motion is GRANTED as set forth herein.

        Although the Court acknowledges the government’s position that the evidence in this

 matter (including defendant’s statements during the change of plea hearing) overwhelmingly

 demonstrates that some of the substances at issue contain carfentanil, the Court finds that

 Fed.R.Crim.Pro. 16(a)(1)(C) nonetheless permits the defendant to access and test the

 substances. See, e.g., United States v. Butler, 988 F.2d 537, 543 (5th Cir. 1993) (district court

 committed error in denying defendant access to substance for testing purposes). See also,

 United States v. McClure, 2009 WL 1256895 (E.D. Tenn. April 30, 2009). The Court,

                                                   1
Case: 5:18-cr-00094-PAG Doc #: 220 Filed: 04/12/19 2 of 2. PageID #: 1855



 however, agrees with the government that any testing performed by the defendant must be in

 compliance with DEA procedures. United States v. Dukes, 139 F.3d 469, 477 (5th Cir. 1998).

 This is especially so in this matter due to the extremely dangerous nature of carfentanil. For

 this reason, absent a showing that a closer testing facility does not exist or is otherwise

 impractical, defendant is not entitled to examine the substance in Michigan.

          IT IS SO ORDERED.




                                         /s/ Patricia A. Gaughan
                                         PATRICIA A. GAUGHAN
                                         United States District Judge
                                         Chief Judge
  Dated: 4/12/19




                                                   2
